Exhibit 10.4

PATENT OWNERSHIP AGREEMENT AND COVENANT NOT TO SUE

This Agreement is entered into and made effective as of the 29th day of
September, 2006, by and between First Data Corporation, a Delaware corporation,
having a principal place of business at 6200 S. Quebec Street, Greenwood
Village, CO 80111 (hereinafter “First Data”) and The Western Union Company, a
Delaware corporation having a principal place of business at 12500 E. Belford
Ave., Englewood, CO 80112 (hereinafter “Western Union”).

1.0 BACKGROUND

The parties have entered into the Separation Agreement, under which they have
agreed to their separation into two separately traded public companies (the
“Separation”). The parties desire to provide for ownership and other rights to
patents that have previously been owned by the parent company prior to the
Separation. Accordingly, the parties agree as follows:

2.0 DEFINITIONS

The following capitalized terms, whether in singular of plural form, shall have
the meanings set forth below for all purposes of this Agreement:

“Affiliate” shall mean, when used with reference to a specific Person, any
Person that, directly or indirectly, or through one or more intermediaries, owns
or controls, is owned or controlled by, or is under common ownership or common
control with, such specific Person. As used herein, “control” means the power to
direct the management or affairs of a Person and “ownership” means the
beneficial ownership of more than 50% of the voting equity securities of the
Person.

“Business Unit” shall mean assets, liabilities and employees of a party that
while not necessarily organized as a separate corporation or other legal entity
is regarded by the party as a distinct unit for purposes of profit and loss
management, or which is designated for the specific purpose of disposition as an
operating entity by a party.

“Contribution” shall have the same meaning as in the Separation Agreement.

“Control” shall mean the power to direct the management of an entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “Controlled by” and “under common Control” have
meanings correlative to the foregoing.

“First Data Patents” shall mean (a) those U. S. patents (and any non-U.S.
patents corresponding thereto) identified in Exhibit A attached hereto, (b) any
U.S. or non-U.S. patents corresponding to and issuing from those patent
applications and invention disclosures identified in Exhibit A, and
(c) divisions, continuations, continuations-in-part, re-examinations, reissues,
extensions or renewals of any such U.S. or non-U.S. patents.

“First Data Controlled Patents” shall mean (a) those U. S. patents (and any
non-U.S. patents corresponding thereto) identified in Exhibit B attached hereto,
(b) any U.S. or non-U.S. patents corresponding to and issuing from those patent
applications and invention



--------------------------------------------------------------------------------

disclosures identified in Exhibit B, and (c) divisions, continuations,
continuations-in-part (but only to the extent claims are supported by the
specifications of those patents), re-examinations, reissues, extensions or
renewals of any such U.S. or non-U.S. patents.

“Separation Agreement” shall mean the Separation and Distribution Agreement
dated September 29, 2006 between the parties.

“Subsidiary” shall mean (a) a corporation or other legal entity Controlled by a
party or (b) a Business Unit. Any such corporation, other legal entity or
Business Unit shall be deemed a Subsidiary of a party only so long as it is
Controlled by that party.

“Western Union Patents” shall mean (a) those U. S. patents (and any non-U.S.
patents corresponding thereto) identified in Exhibit C attached hereto, (b) any
U.S. or non-U.S. patents corresponding to and issuing from those patent
applications and invention disclosures identified in Exhibit C, and
(c) divisions, continuations, continuations-in-part, re-examinations, reissues,
extensions or renewals of any such U.S. or non-U.S. patents.

“Western Union Controlled Patents” shall mean (a) those U. S. patents (and any
non-U.S. patents corresponding thereto) identified in Exhibit D attached hereto,
(b) any U.S. or non-U.S. patents corresponding to and issuing from those patent
applications and invention disclosures identified in Exhibit D, and
(c) divisions, continuations, continuations-in-part (but only to the extent
claims are supported by the specifications of those patents), re-examinations,
reissues, extensions or renewals of any such U.S. or non-U.S. patents.

3.0 OWNERSHIP OF WESTERN UNION PATENTS AND FIRST DATA PATENTS

3.1 At the time of The Contribution, Western Union shall become the sole and
exclusive owner of all right, title and interest in the Western Union Patents,
including the right to sue for past infringement.

3.2 At the time of The Contribution, First Data shall continue as the sole and
exclusive owner of all right, title and interest in the First Data Patents,
including the right to sue for past infringement.

3.3 The parties agree to file appropriate assignment documents with the U. S.
Patent and Trademark Office (and at appropriate non-U. S. patent offices for
corresponding non-U. S. patents) and reasonably cooperate with each other in
order to effect and record the ownership of the Western Union Patents and the
First Data Patents as provided under this Section 3.0. The cost of such
assignment documents and their filing shall be born by Western Union for the
Western Union Patents, and shall be born by First Data for the First Data
Patents.

 

2



--------------------------------------------------------------------------------

4.0 OWNERSHIP OF WESTERN UNION CONTROLLED PATENTS AND FIRST DATA CONTROLLED
PATENTS

4.1 At the time of The Contribution, Western Union and First Data shall each
have, as joint owners, an undivided interest in and to all right, title and
interest in both the Western Union Controlled Patents and the First Data
Controlled Patents.

4.2 The parties agree to file appropriate assignment documents with the U. S.
Patent and Trademark Office (and at appropriate non-U. S. patent offices for
corresponding non-U.S. patents) and reasonably cooperate with each other in
order to effect and record the joint ownership of the Western Union Controlled
Patents and the First Data Controlled Patents as provided under this
Section 4.0. The cost of such assignment documents and their filing shall be
born by Western Union for the Western Union Controlled Patents, and shall be
born by First Data for the First Data Controlled Patents. It is understood that
the parties may delay the recording of assignment documents in jurisdictions
outside of the U.S. for cost, administrative convenience or other reasons, but
any such delay in recording shall not operate as a waiver or otherwise affect
the ownership of patents as provided herein. In the event of such delay and if a
prompt recording should thereafter become necessary for carrying out any purpose
of this Agreement, the parties agree to proceed with such recording in a
reasonably expeditious manner.

4.3 Western Union and First Data shall each have, as joint owners, full right to
practice the inventions claimed in the Western Union Controlled Patents and the
First Data Controlled Patents. The scope of such rights shall be comparable to
the scope of rights granted under Section 5.0 below (and subject to Sections 6.0
and 7.0 below).

4.4 Western Union shall have the right (in its sole discretion) to transfer its
joint ownership interest in the Western Union Controlled Patents, but not the
First Data Controlled Patents (subject to Paragraph 9.3). First Data shall have
the right (in its sole discretion) to transfer its joint ownership interest in
the First Data Controlled Patents, but not the Western Union Controlled Patents
(subject to Paragraph 8.3).

4.5 Western Union hereby agrees to provide all commercially reasonable
cooperation to First Data regarding notification of significant events in the
process of prosecuting the Western Union Controlled Patents. First Data hereby
agrees to provide all commercially reasonable cooperation to Western Union
regarding notification of significant events in the process of prosecuting the
First Data Controlled Patents. Such commercially reasonable cooperation includes
but is not limited to, making inventors who are employed by a party available
for review of amendments and signature of documents and providing copies of
documents.

 

3



--------------------------------------------------------------------------------

5.0 IMMUNITY AS TO WESTERN UNION PATENTS AND FIRST DATA PATENTS

5.1 Western Union (on behalf of itself and its Subsidiaries) hereby grants to
First Data and its Subsidiaries:

(a) an immunity from patent infringement claims, actions and suits based on any
act which, if not licensed hereunder, would infringe, contributorily infringe or
induce the infringement of any Western Union Patent, and

(b) pursuant to such immunity, a worldwide, royalty-free, non-exclusive license
under the Western Union Patents to (i) make, have made (including authorizing
others to provide to First Data for its own use), use (on behalf of First Data
or for the benefit of its customers), have used, sell, offer to sell, lease,
import and otherwise transfer any machine, system, process or product, or any
component thereof, (ii) provide and have provided any service, (iii) provide and
have provided any software to third parties, and (iv) practice and have
practiced any process or method.

5.2 First Data (on behalf of itself and its Subsidiaries) hereby grants to
Western Union and its Subsidiaries:

(a) an immunity from patent infringement claims, actions and suits based on any
act which, if not licensed hereunder, would infringe, contributorily infringe or
induce the infringement of any First Data Patent, and

(b) pursuant to such immunity, a worldwide, royalty-free, non-exclusive license
under the First Data Patents to (i) make, have made (including authorizing
others to provide to Western Union for its own use), use (on behalf of First
Data or for the benefit of its customers), have used, sell, offer to sell,
lease, import and otherwise transfer any machine, system, process or product, or
any component thereof, (ii) provide and have provided any service, (iii) provide
and have provided any software to third parties, and (iv) practice and have
practiced any process or method.

5.3 Except as specifically provided otherwise in this Agreement, the immunity
and licenses granted under this Section 5.0 are personal, non-transferable and
non-assignable (other than to a successor resulting from an internal corporate
reorganization and not related to acquisition of the assigning party by a third
party), and do not include the right to sublicense any other party unless such
sublicense is granted to a third party for the exclusive purpose of having
products, processes, services, etc. provided to a Party.

5.4 The immunity and licenses granted under this Section 5.0 extend to and from
Subsidiaries of the parties. Each Subsidiary shall be bound by the terms and
conditions of this Agreement as if it were a named party hereto. If at any time
a Subsidiary of a party ceases to be a Subsidiary, then (a) any immunity and
licenses to such Subsidiary under the patents of the

 

4



--------------------------------------------------------------------------------

other party shall continue, but only to the business operations of the
Subsidiary (and its products and services) existing at the time it ceased to be
a Subsidiary, and (b) any immunity and licenses on behalf of such Subsidiary to
the other party shall continue, notwithstanding its ceasing to be a Subsidiary.

5.5 Nothing in this Section 5.0 shall be deemed an obligation on the part of
either party to provide trade secrets, know-how or any technical information to
the other, nor shall be construed as granting by implication, estoppel or
otherwise any rights or licenses other than those expressly stated. Subject to
either Party’s rights in patents, either Party shall be free to use any ideas,
concepts, or know-how that may be or was learned, exchanged, or developed while
Western Union was a subsidiary of First Data without compensation to the other
Party insofar as such ideas, concepts and know-how are retained in the unaided
memory of the employees of either Western Union or First Data.

5.6 Nothing in this Section 5.0 shall be deemed a grant of immunity from any
claim, action, or suit other than as specifically provided herein.

6.0 LICENSING OF WESTERN UNION CONTROLLED PATENTS

6.1 Western Union shall have the exclusive right (as between itself and First
Data) to grant licenses under the Western Union Controlled Patents. The grant of
any such license, and the terms thereof, shall be within the sole discretion of
Western Union, but subject to the rights granted to First Data under Sections
4.0 and 8.0. First Data shall have no right to an accounting by Western Union or
to otherwise share in any royalties received by Western Union under any such
license.

6.2 Upon written request of First Data, such request identifying a specific
Western Union Controlled Patent and a third party, Western Union shall notify
First Data in writing whether such third party has been granted a license under
that Western Union Controlled Patent.

7.0 LICENSING OF FIRST DATA CONTROLLED PATENTS

7.1 First Data shall have the exclusive right (as between itself and Western
Union) to grant licenses under the First Data Controlled Patents. The grant of
any such license, and the terms thereof, shall be within the sole discretion of
First Data, but subject to the rights granted to Western Union under Sections
4.0 and 9.0. Western Union shall have no right to an accounting by First Data or
to otherwise share in any royalties received by First Data under any such
license.

7.2 Upon written request of Western Union, such request identifying a specific
First Data Controlled Patent and a third party, First Data shall notify Western
Union in writing whether such third party has been granted a license under that
First Data Controlled Patent.

 

5



--------------------------------------------------------------------------------

8.0 ASSERTION OF WESTERN UNION CONTROLLED PATENTS

8.1 Western Union, and not First Data, shall have the sole and exclusive right
(in its sole discretion) to assert and bring legal action against others for
infringement (including past infringement) of the Western Union Controlled
Patents, except under the limited circumstances provided in Paragraph 8.2 below.
First Data agrees to be bound by any decision in such action as to the affected
Western Union Controlled Patents. If, notwithstanding the foregoing, First Data
is required by law or by the court to be a party to such action, First Data
shall waive venue and permit itself to be joined as a party; however, in this
instance, First Data shall not incur any expenses as a joined party. Settlement
decisions shall be made, with respect to the Western Union Controlled Patents,
by Western Union, unless First Data has been joined voluntarily as a party. If
First Data joined voluntarily as a party, settlement decisions shall be made
jointly with the cost of settlement and any benefits being shared between the
Parties pursuant to Section 8.2.

8.2 As the only exception to the sole and exclusive right of Western Union to
assert the Western Union Controlled Patents, should legal action be brought
against First Data in any jurisdiction claiming infringement by First Data of a
patent of a third party issued in the U. S. or any other country, then First
Data may assert any one or more of the Western Union Controlled Patents against
such third party for infringement (including past infringement) thereof, by
bringing legal action for monetary and equitable relief against such third party
with Western Union’s written consent, which shall not be unreasonably withheld.
In determining whether Western Union is acting reasonably, it may take into
account all appropriate factors including i) value of the suit; ii) value of the
Western Union Controlled Patent; iii) the presence of a good faith belief of
infringement of the patent by the third party’s methods, systems or processes,
iv) likelihood of success on the merits; v) the potential harm to Western Union
if the Western Union Controlled Patent were to be invalidated or its claims
limited; and vi) the effort and/or expense that First Data would have to incur
in order to modify its product or service to avoid infringement. First Data may
not grant a license under the Western Union Controlled Patents in settlement of
such action, without the prior written approval and authorization of (and agreed
compensation to) Western Union. Under the limited circumstances provided under
this Paragraph 8.2, First Data shall provide written notice of its intent to
assert such patents. Such notice shall include (a) the name of the third party,
(b) the circumstances (including relevant dates) leading to such assertion, and
(c) a summary of all information known to First Data relating to the
infringement by the third party, and shall be delivered to Western Union at
least thirty (30) days prior to First Data’s proposed commencement of an
infringement action. Any such assertion shall have a good faith and reasonable
basis for claiming infringement by the third party. Western Union shall have the
right (to be exercised within ten (10) days after receiving the assertion
notice) to have both parties jointly retain counsel (skilled in patent law and
selected by mutual agreement) to assist in determining whether to grant or
withhold its consent as provided in this paragraph, with such advice and related
discussions to be maintained as privileged and confidential. Such determination
shall be made within thirty (30) days after delivery of the assertion notice
from First Data. If Western Union does not respond to the notice within thirty
(30) days, First Data may commence the action.

 

6



--------------------------------------------------------------------------------

Western Union may, at its option, elect to join as a voluntary party to such
legal action prior to its commencement, in which event Western Union shall
(a) share equally in the cost (including attorney fees) of such action, (b) have
the right to participate (in good faith) in such action with counsel of its own
choosing and at its own expense, (c) be entitled to share equally in all damages
that may be awarded (or made in settlement) against the third party on account
of the Western Union Controlled Patents after deduction of both parties’ costs
(including attorney fees), and (d) have control over any matters that affect or
are likely to affect the validity or enforceability (including future economic
value) of the Western Union Controlled Patents, including the future
enforceability against such third party. First Data shall have control over all
other matters arising in such action or its settlement (provided any settlement
relating to the Western Union share of damages is agreed to by Western Union).

If Western Union declines to join as a voluntary party to such action prior to
its commencement, it agrees to be bound by any decision in or settlement of such
action as to the affected Western Union Controlled Patents. In such event, all
costs and expenses of such action shall be borne by First Data, and First Data
shall be entitled to receive all damages that may be awarded (or made in
settlement). If notwithstanding the foregoing, Western Union is required by law
or by the court to be a party to such action, Western Union shall waive venue
and permit itself to be joined as a party.

8.3 The rights granted to First Data under Section 8.2 are personal,
non-transferable and non-assignable (other than to a successor resulting from an
internal corporate reorganization not related to the acquisition of First Data
by a third party).

9.0 ASSERTION OF FIRST DATA CONTROLLED PATENTS

9.1 First Data, and not Western Union, shall have the sole and exclusive right
(in its sole discretion) to assert and bring legal action against others for
infringement (including past infringement) of the First Data Controlled Patents,
except under the limited circumstances provided in Paragraph 9.2 below. Western
Union agrees to be bound by any decision in such action as to the affected First
Data Controlled Patents. If, notwithstanding the foregoing, Western Union is
required by law or by the court to be a party to such action, Western Union
shall waive venue and permit itself to be joined as a party; however, in this
instance Western Union shall not incur any expenses as a joined party.
Settlement decisions shall be made, with respect to the First Data Controlled
Patents, by First Data, unless Western Union has been joined as a party. If
Western Union joined voluntarily as a party, settlement decisions shall be made
jointly, with cost of settlement and any benefits being shared between the
Parties pursuant to Section 9.2.

9.2 As the only exception to the sole and exclusive right of First Data to
assert the First Data Controlled Patents, should legal action be brought against
Western Union in any jurisdiction claiming infringement by Western Union of a
patent of a third party issued in the U. S. or any other country, then Western
Union may assert any one or more of the First Data Controlled Patents against
such third party for infringement (including past infringement) thereof, by
bringing legal action for monetary and equitable relief against such third party
with First Data’s written consent, which shall not be unreasonably withheld. In
determining whether

 

7



--------------------------------------------------------------------------------

First Data is acting reasonably, it may take into account all appropriate
factors including i) value of the suit; ii) value of the First Data Controlled
Patent; iii) the presence of a good faith belief of infringement of the patent
by the third party’s methods, systems or processes, iv) likelihood of success on
the merits; v) the potential harm to First Data if the First Data Controlled
Patent were to be invalidated or its claims limited; and vi) the effort and/or
expense that Western Union would have to incur in order to modify its product or
service to avoid infringement Western Union may not grant a license under the
First Data Controlled Patents in settlement of such action, without the prior
written approval and authorization of (and agreed compensation to) First Data.
Under the limited circumstances provided under this Paragraph 9.2, Western Union
shall provide written notice of its intent to assert such patents. Such notice
shall include (a) the name of the third party, (b) the circumstances (including
relevant dates) leading to such assertion, and (c) a summary of all information
known to Western Union relating to the infringement by the third party, and
shall be delivered to First Data at least thirty (30) days prior to Western
Union’s commencement of an infringement action. Any such assertion shall have a
good faith and reasonable basis for claiming infringement by the third party.
First Data shall have the right (to be exercised within ten (10) days after
receiving the assertion notice) to have both parties jointly retain counsel
(skilled in patent law and selected by mutual agreement) to assist in
determining whether to grant or withhold its consent as provided in this
paragraph, with such advice and related discussions to be maintained as
privileged and confidential. Such determination shall be made within thirty
(30) days after delivery of the assertion notice from Western Union. If First
Data does not respond to the notice within thirty (30) days, Western Union may
commence the action.

First Data may, at its option, elect to join as a voluntary party to such legal
action prior to its commencement, in which event First Data shall (a) share
equally in the cost (including attorney fees) of such action, (b) have the right
to participate (in good faith) in such action with counsel of its own choosing
and at its own expense, (c) be entitled to share equally in all damages that may
be awarded (or made in settlement) against the third party on account of the
First Data Controlled Patents after deduction of both parties’ costs (including
attorney fees) and (d) have control over any matters that affect or are likely
to affect the validity or enforceability (including future economic value) of
the First Data Controlled Patents, including the future enforceability against
such third party. Western Union shall have control over all other matters
arising in such action or its settlement (provided any settlement relating to
the First Data share of damages is agreed to by First Data).

If First Data declines to join as a voluntary party to such action prior to its
commencement, it agrees to be bound by any decision in or settlement of such
action as to the affected First Data Controlled Patents. In such event, all
costs and expenses of such action shall be borne by Western Union, and Western
Union shall be entitled to receive all damages that may be awarded (or made in
settlement). If notwithstanding the foregoing, First Data is required by law or
by the court to be a party to such action, First Data shall waive venue and
permit itself to be joined as a party.

9.3 The rights granted to Western Union under Section 9.2 are personal,
non-transferable and non-assignable (other than to a successor resulting from an
internal corporate reorganization not related to acquisition of Western Union by
a third party).

 

8



--------------------------------------------------------------------------------

10.0 JOINTLY OWNED PATENTS — PROSECUTION AND MAINTENANCE

10.1 Western Union shall have sole control over and be responsible for the
prosecution and maintenance of the Western Union Controlled Patents (including
all costs and expenses in connection therewith). In the event Western Union
decides to abandon any Western Union Controlled Patent, it shall use reasonable
efforts to notify First Data in writing at least thirty (30) days prior to such
abandonment. Upon such notification, First Data may, at its option, elect to
assume full and complete control over and bear all costs in connection with such
patent. Upon such election, Western Union agrees to promptly transfer all of its
ownership interest in such patent to First Data, and thereafter such patent
shall be deemed a First Data Patent for purposes of this Agreement (with
immunity and licenses under such patent conveyed to Western Union pursuant to
Section 5.0 above).

10.2 First Data shall have sole control over and be responsible for the
prosecution and maintenance of the First Data Controlled Patents (including all
costs and expenses in connection therewith). In the event First Data decides to
abandon any First Data Controlled Patent, it shall use reasonable efforts to
notify Western Union in writing at least thirty (30) days prior to such
abandonment. Upon such notification, Western Union may, at its option, elect to
assume full and complete control over and bear all costs in connection with such
patent. Upon such election, First Data agrees to promptly transfer all of its
ownership interest in such patent to Western Union, and thereafter such patent
shall be deemed a Western Union Patent for purposes of this Agreement (with
immunity and licenses under such patent conveyed to First Data pursuant to
Section 5.0 above).

10.3 Upon request, each party will provide to the other a copy of any patent
issuing after the date of this Agreement, for which such party has the
responsibility for prosecution and maintenance under this Section 10. Such party
shall also permit the other, at its expense, to inspect and make copies of the
content of its file wrapper (as it customarily maintains such file, but
excluding any attorney-client privileged material) for any such patent at any
time prior to or after issuance.

10.4 The party having responsibility for prosecution and maintenance under this
Section 10.0 shall have sole discretion as to all matters pertaining to such
prosecution and maintenance, and shall have no liability to the other for any
action, failure to take action or decision in connection therewith, including
for abandonment or for failure to notify the other of abandonment as required in
Paragraphs 10.1 or 10.2. Notwithstanding any other provision in this Agreement,
the party not having responsibility for prosecution and maintenance can request
in writing the ability to file any divisions, continuations,
continuations-in-part, re-examinations, reissues, extensions or renewals of any
such patents controlled by the other party, provided that any such divisions,
continuations, continuations-in-part, re-examinations, reissues, extensions or
renewals shall meet applicable laws and regulations governing the filing of such
patents.

10.5 Each party shall provide, upon request of the other, reasonable cooperation
(including making inventor-employees reasonably available) to the other as may
be required in

 

9



--------------------------------------------------------------------------------

the course of prosecution and enforcement of the Western Union Controlled
Patents or the First Data Controlled Patents, at the requesting party’s expense.

11.0 LICENSING AND ENFORCEMENT DISCUSSIONS; THIRD PARTY INFRINGEMENT;
INDEMNIFICATION

11.1 If either party becomes aware of infringement by a third party of any
jointly owned patent controlled by the other party, it shall notify the other
party in writing of such infringement.

11.2 If one party is required by law or by a court to be a party to an action
(by virtue of being a joint owner, and after having elected not to be a party to
the action) against a third party brought by the other, such party shall appear
as a party to such action and be indemnified by the other party against any
costs and expenses (including reasonable attorney fees) in connection with such
action. If one party enforces a patent (and the other party is not a party to
such enforcement action), the other party shall be indemnified by the first
party against any costs and expenses (including reasonable attorney fees) in
connection with such action.

12.0 TERM

The term of this Agreement shall be from the date hereof until the expiration of
the last to expire of the Western Union Patents, First Data Patents, Western
Union Controlled Patents, and First Data Controlled Patents, with the term as
respects each individual Patent expiring on the date that the patent expires or
otherwise becomes abandoned, unenforceable, or invalid.

13.0 ACQUISITION OF A PARTY

13.1 In the event either party is Acquired by a third party (“Buyer”) at any
time during the term of this Agreement, then:

(a) the immunity and licenses granted under Section 5.0 shall continue for both
parties, but as to the Acquired party such immunity and licenses shall extend
only to the business operations of the Acquired party (and its products and
services) existing at the time of acquisition, and shall not extend to the Buyer
as a whole;

(b) if Western Union is the Acquired party, it shall transfer, effective upon
the date of its acquisition, all of its ownership rights in the First Data
Controlled Patents to First Data and such patents shall thereafter be deemed
First Data Patents for purposes of this Agreement (including Section 5.0 above);
and

(c) if First Data is the Acquired party, it shall transfer, effective upon the
date of its acquisition, all of its ownership rights in the Western Union
Controlled Patents to Western Union and such patents shall thereafter be deemed
Western Union Patents for purposes of this Agreement (including Section 5.0
above).

 

10



--------------------------------------------------------------------------------

13.2 Any transfer of ownership pursuant to Paragraph 13.1(b) and 13.1(c) above
shall be subject to any prior licenses granted by the transferor, and such
transfer shall not operate to release the transferor from any obligations it has
under such prior license or to impose any such obligations on the transferee.

13.3 For purposes of this Agreement, an entity shall be “Acquired” if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended) becomes a beneficial owner (or otherwise has
the authority to vote), directly or indirectly, securities representing more
than 50% of the total voting power of such entity’s then outstanding voting
securities, or (ii) such entity becomes a party to a merger, consolidation or
share exchange (other than a re-incorporation or the establishment of a holding
company involving no change in ownership of the entity) and either (x) such
entity is not in substance the surviving corporation or (y) as a result of such
transaction, such entity’s board of directors is reconstituted so that a
majority of such board of directors consists of individuals who were not
directors prior to such transaction. Notwithstanding the foregoing, an entity
shall not be deemed “Acquired” in the event of an internal corporate
reorganization not involving a third party.

14.0 ALLOCATION OF PATENTS

It is acknowledged by both parties that reasonable efforts have been undertaken
prior to the Separation to allocate the patents previously owned by their
combined businesses, with the allocation based on the overall relevance of
individual patents to one party or the other. If, after the date of this
Agreement, either party notifies the other of a reasonable basis for believing
that a patent has been improperly allocated to one party (solely owned or
controlled by that party) when it should have been allocated to the other, both
parties agree to negotiate in good faith to determine the proper allocation of
such patent and to establish any other terms as may be equitable in connection
with such patent or its allocation to the proper party.

15.0 MISCELLANEOUS

15.1 Confidentiality. Information concerning the First Data Patents and the
Western Union Patents, to the extent it meets the definition of Confidential
Information under the Separation Agreement, shall be the Confidential
Information of First Data and Western Union, respectively, under the Separation
Agreement. However, nothing herein shall preclude either party from responding
to a third party inquiry as to the scope of its licensing or enforcement rights
under any patent which is the subject of this Agreement.

15.2 Headings and Interpretation. Regardless of which Party may have drafted
this Agreement or any part thereof, no rule of strict construction shall be
applied against either Party or any of its Affiliates. If any provision of this
Agreement is determined by a court of law to be invalid, illegal, or
unenforceable pursuant to a judicial decree or decision, the Parties shall deem
the provision to be modified to the extent necessary to allow it to be enforced
to the extent permitted by law, or if it cannot be so modified, the provision
will be severed and deleted from this Agreement, and the remainder of this
Agreement shall continue to be binding and enforceable according to its terms.
In this Agreement:

(a) references to the singular include references to the plural and words
denoting any gender shall include all genders;

 

11



--------------------------------------------------------------------------------

(b) the headings in this Agreement do not affect its interpretation;

(c) references to a party to this Agreement include references to its successors
or assigns (immediate or otherwise of that party) as such are appointed in
accordance with the terms of this Agreement;

(d) references to a clause, section, paragraph or Exhibit are to a clause,
section, paragraph or Exhibit to this Agreement and references to this Agreement
include the Exhibits;

(e) any reference to a document being “in writing” includes any communication
made by letter, facsimile transmission or email provided neither party may
exercise any rights to terminate this Agreement or any of the services in it or
make any notifications under clause 24 (termination) by email;

(f) in the event of any conflict or inconsistency between these Terms and
Conditions and any of the other Exhibits or other Agreements as referenced
herein, these Terms and Conditions shall prevail to the extent of that conflict
or inconsistency unless expressly stated otherwise or agreed by the parties in
writing; and,

(g) any reference, express or implied, to an enactment (which includes any
legislation in any jurisdiction) includes references to (i) that enactment as
re-enacted, amended, extended or applied by or under any other enactment (before
or after the signature of this Agreement); or (ii) any subordinate legislation
made (before or after the signature of this Agreement) under such enactment.

(h) Words and expressions defined in any clause shall, unless the application of
any such word or expression is specifically limited to that clause, bear the
meaning assigned to such word or expression throughout this Agreement.

(i) Terms other than those defined within this Agreement and its exhibits will
be given their plain English meaning, and those terms, acronyms, and phrases
known in the information technology industry will be interpreted in accordance
with their generally accepted meanings.

(j) Defined terms appearing in this Agreement and its Schedules in title case
shall be given their meaning as defined, while the same terms appearing in lower
case shall be interpreted in accordance with their plain English meaning, and
shall, unless the context otherwise requires, include the terms as defined.

(k) Reference to months or years shall be construed as calendar months (i.e. one
or more of the twelve periods into which a conventional year is divided) or
conventional years (i.e. 1 January to 31 December). Reference to “days” shall be
construed as calendar days unless qualified by the word “business”, in which
instance a “business day” shall be any day other than a Saturday, Sunday

 

12



--------------------------------------------------------------------------------

or public holiday. Any reference to “business hours” shall be construed as being
the hours between 08h00 (eight hours) and 17h00 (seventeen hours) on any
business day. Any reference to time shall be based upon Eastern Standard Time.

(l) Unless specifically otherwise provided, any number of days prescribed shall
be determined by excluding the first and including the last day or, where the
last day falls on a Saturday, Sunday or public holiday, the next succeeding
business day.

(m) Where figures are referred to in numerals and in words, and there is any
conflict between the two, the words shall prevail, unless the context indicates
a contrary intention.

(n) The words “include” and “including” mean “include without limitation” and
“including without limitation”. The use of the words “include” and “including”
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it: the application of the eiusdem
generis rule is excluded.

15.3 Severability. If any provision of this Agreement or any document referred
to in it is held to be illegal, invalid or unenforceable by any court of
competent jurisdiction or Governmental Authority in whole or in part this
Agreement shall continue to be valid as to its other provisions and the
remainder of the affected provision. The parties shall negotiate in good faith
to agree to a substitute provision for any such provision held to be invalid.
Any invalidity in one legal jurisdiction shall not affect the validity of any of
the provisions of this Agreement in any other legal jurisdiction in which this
Agreement may apply or otherwise take effect.

15.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Delaware and
the federal laws of the United States of America applicable therein, as though
all acts and omissions related hereto occurred in Delaware.

15.5 Notices. All notices or other communications required to be given hereunder
shall be in writing and delivered either personally or by United States Postal
Service, facsimile, or electronic mail, and addressed as provided in this
Agreement or as otherwise requested by the receiving party. Notices delivered
personally shall be effective upon delivery and notices delivered by mail shall
be effective upon their receipt by the party to whom they are addressed. The
appropriate addressees are:

 

For Western Union:    For First Data: Intellectual Property Counsel   
Intellectual Property Counsel 12500 E. Belford Ave.    6200 S. Quebec Street
Englewood, CO 80112    Greenwood Village, CO 80111 Fax: (720) 332-0519    Fax:
(303) 967-5258

(ii) Dispute Resolution. If the disputing Parties are unable to resolve any
Dispute, then such Dispute shall be governed by the Dispute Resolution
procedures contained in Article XIII of the Separation Agreement.

 

13



--------------------------------------------------------------------------------

15.6 Assignment. This Agreement is personal to the Parties and their Affiliates.
Neither this Agreement nor any right or obligation under this Agreement shall be
assignable or assumable, without the prior written consent of other Party, which
consent may be withheld at the sole discretion of such other Party.

15.7 Survival. The following provisions of this Agreement will survive the
expiration or any termination of this Agreement: Sections 3 and 11, and any
other provision that by its terms or implication is intended to survive.

15.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

15.9 Entire Agreement. This Agreement (together with any documents referred to
herein) contains the entire agreement and understanding of the parties and
supersedes all prior agreements, understandings or arrangements (both oral and
written) relating to the subject matter of this Agreement. Each of the parties
acknowledges and agrees that:

 

  (i) it does not enter into this Agreement on the basis of and does not rely,
and has not relied, upon any statement, representation, warranty, forecast or
other information (in any case whether oral, written, express or implied) made,
given or agreed to by any person (whether negligently or innocently and whether
or not made by a party to this Agreement) which is not expressly contained or
referred to in this Agreement (a “Representation”);

 

  (ii) nothing in this Agreement is intended to provide any representations or
warranties, including any relating to ownership or freedom from infringement, as
to any of the First Data Patents, Western Union Patents, First Data Controlled
Patents, or Western Union Controlled Patents, or to create any exception to the
exclusion of representations and warranties contained in Section 7.1 and 7.2 of
the Separation Agreement;

 

  (iii) it shall have no remedy (including any rights to damages or rescission
in an action for misrepresentation) for any Representation which was, is or
becomes false or misleading;

 

  (iv) the only remedy available in respect of any misleading or false warranty
or other term contained in this Agreement shall be a claim for breach of
contract under this Agreement

save that nothing in this Agreement shall exclude or restrict a party’s rights,
remedies or liability under the law governing this Agreement in respect of any
fraud or fraudulent misrepresentation.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf by its officers thereunto duly authorized, as of the date
and year first written above.

 

FIRST DATA CORPORATION By:   /s/ Kimberly S. Patmore   Name:   Kimberly S.
Patmore   Title:   Executive Vice President and
Chief Financial Officer

 

THE WESTERN UNION COMPANY By:   /s/ David G. Barnes   Name:   David G. Barnes  
Title:  

Executive Vice President

Finance and Strategic Development



--------------------------------------------------------------------------------

EXHIBIT A

FIRST DATA PATENTS

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

FIRST DATA CONTROLLED PATENTS

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C

WESTERN UNION PATENTS

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT D

WESTERN UNION CONTROLLED PATENTS

[Omitted]